     8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 1 of 11 - Page ID # 144




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 DAVID R. ANDERSON,

                       Plaintiff,                                   8:20CV114

             v.
                                                                MEMORANDUM
 BANK OF THE WEST, JOHN DOE, and                                 AND ORDER
 U.S. BANK NATIONAL ASSOCIATION,

                       Defendants.

         This matter is before the Court on defendant U.S. Bank National Association’s
(“U.S. Bank”) Motion to Dismiss (Filing No. 14) plaintiff David R. Anderson’s
(“Anderson”) Second Amended Complaint (Filing No. 9) pursuant to Federal Rule of Civil
Procedure 12(b)(6) for failure to state a claim. For the reasons stated below, the Motion to
Dismiss the Second Amended Complaint as to U.S. Bank is granted.

I.       BACKGROUND
         Anderson resides in Lancaster County, Nebraska. In 2005, Anderson obtained a
home loan from a predecessor of U.S. Bank for a parcel of residential real estate located at
7040 North Hampton Road, Lincoln, Nebraska (the “property”). The loan was secured by
a promissory note and a deed of trust. 1

         On February 12, 2019, the property was sold at a purported trustee’s sale. At the
time, the property was subject to three different deeds of trust. Defendant Bank of the West
(“Bank of the West”) was the high bidder.




         The Nebraska Trust Deeds Act (the “Act”), Neb. Rev. Stat. § 76-1001 et seq.,
         1
authorizes the parties to a loan to use a trust deed to convey “real property to a trustee in a
trust to secure the performance of” the borrower’s obligations. See also First Nat’l Bank
of Omaha v. Davey, 830 N.W.2d 63, 66 (Neb. 2013). If the trust deed expressly gives the
trustee a power of sale, the trustee can—in the event of a qualifying breach—sell the
conveyed property in accordance with proscribed procedures without judicial authorization
or direction. See id.; Neb. Rev. Stat. § 76-1005.
  8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 2 of 11 - Page ID # 145




       On April 24, 2019, Anderson sued Bank of the West and John Doe (“Doe”) in the
District Court of Lancaster County, Nebraska (“state court”), trying to vacate the sale. See
Case No. CI 19-1292.        On Bank of the West’s motion, see Neb. Ct. R. of Pldg.
§ 6-1112(b)(6), the state court dismissed Anderson’s complaint on December 5, 2019, for
failure to state a claim.

       A couple of months later, Anderson filed an Amended Complaint (Filing No. 1-1)
in that same case, again naming Bank of the West and Doe as defendants and adding U.S.
Bank as a defendant. Anderson, who was the record owner of the property before the sale,
seeks to have the “sale, and its resulting conveyance(s) set aside, and to have title to the
[p]roperty quiet in [him].” Anderson asserts the trustee did not have authority to conduct
the sale and Bank of the West “was not, and is not a bona fide purchaser or encumbrancer
for value and without notice.”

       With Bank of the West’s consent (Filing No. 1-3), U.S. Bank removed (Filing No. 1)
the case to this Court pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446. 2 U.S. Bank
then filed a motion to dismiss (Filing No. 5), which the Court denied as moot (Filing
No. 11) when Anderson filed his Second Amended Complaint.

       On May 11, 2020, U.S. Bank filed the present motion to dismiss the Second
Amended Complaint for failure to state a claim. Anderson opposes (Filing No. 20) the
motion, arguing he has stated plausible claims for relief. Alternatively, Anderson “makes
a protective request, should the Court disagree, for leave to further amend his operative
Complaint.” Anderson has not filed a motion or provided a proposed amended pleading in
conjunction with that request. See NECivR 15.1(a).



       2
         Anderson states he sued Bank of the West because “it does or may claim an interest
in the” property. The parties do not explain—and it is not clear from the record—how
Anderson filed an amended complaint in state court and named Bank of the West as a
defendant after the state court granted Bank of the West’s motion to dismiss the complaint
for failure to state a claim. To add to the confusion, Bank of the West does not appear to
have taken any action in this case after consenting to removal.
                                              2
  8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 3 of 11 - Page ID # 146




II.    DISCUSSION
       A.     Standard of Review
       Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the
claim showing that the pleader is entitled to relief.” A plaintiff need not provide “‘detailed
factual allegations’” but must give “more than an unadorned, the-defendant-unlawfully-
harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id.

       In deciding a Rule 12(b)(6) motion, the Court accepts “as true all factual allegations
in the complaint and draw[s] all reasonable inferences in favor of the nonmoving party.”
McDonough v. Anoka County, 799 F.3d 931, 945 (8th Cir. 2015). But the Court is “not
bound to accept as true ‘[t]hreadbare recitals of the elements of a cause of action, supported
by mere conclusory statements’ or legal conclusions couched as factual allegations.” Id.
(alteration in original) (quoting Iqbal, 556 U.S. at 678). “The [C]ourt generally must ignore
materials outside the pleadings, but it may consider some materials that are part of the
public record or do not contradict the complaint, as well as materials that are necessarily
embraced by the pleadings.” Ashford v. Douglas County, 880 F.3d 990, 992 (8th Cir. 2018)
(quoting Smithrud v. City of St. Paul, 746 F.3d 391, 395 (8th Cir. 2014)).

       “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550
U.S. at 555). “The plausibility standard is not akin to a ‘probability requirement,’ but it
asks for more than a sheer possibility that a defendant has acted unlawfully. Where a
complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, ‘it stops

                                              3
  8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 4 of 11 - Page ID # 147




short of the line between possibility and plausibility’” and must be dismissed. Id. (quoting
Twombly, 550 U.S. at 556-57).

       B.     U.S. Bank
       As he did in his original state-court complaint, Anderson questions the validity of
the trustee’s sale and the transfer of title to the property to Bank of the West. Anderson
broadly alleges his “Home Loan was maintained and serviced in a manner or manners
which violated the Fair Debt Collection Practices Act [(“FDCPA”)] and the Real Estate
Settlement Procedures Act [(“RESPA”)].” Anderson further alleges U.S. Bank and others
“failed to comply with” certain “foreclosure avoidance procedures” required by (1) “a
consent judgment adopted through the case styled, United States v. Bank of America Corp.,
United States District Court for the District of Columbia Case No. 1:12-cv-00361 (April 4,
2012),” (2) 24 C.F.R. § 203.600 et seq., and (3) 12 C.F.R. §§ 1024.39, 1024.40, and
1024.41 and thus “breached the terms of the original, underlying loan documents and
agreements.” According to Anderson, those failures rendered any foreclosure activities
either void or voidable under Nebraska law.

       U.S. Bank takes issue with Anderson’s allegations. In U.S. Bank’s view, the Second
Amended Complaint is “chock full of legal conclusions” but “lacks facts sufficient to state
a claim and attempts to bring claims where none exist.” U.S. Bank gives two main reasons
to dismiss the Second Amended Complaint.

       First, aptly noting that “Anderson does not separate the causes of action into
separately designated counts,” U.S. Bank contends Anderson has neither identified an
actionable FDCPA or RESPA violation nor properly pled any other cause of action. In
particular, U.S. Bank faults Anderson for relying on broad legal requirements that do not
apply to U.S. Bank in these circumstances and for failing to provide even basic facts to
support a viable claim. According to U.S. Bank, Anderson’s conclusory allegations have
left it and this Court to guess at the nature of his claims and his asserted grounds for relief.


                                               4
  8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 5 of 11 - Page ID # 148




       Second, U.S. Bank argues that even if Anderson could plead a cause of action “for
violating RESPA, the FDCPA, or another federal law or regulation, it would not be
sufficient to unwind the non-judicial sale.” The parties agree this second question is
controlled by Gilroy v. Ryberg, 667 N.W.2d 544, 552-54 (Neb. 2003), in which the
Nebraska Supreme Court decided that although the Act does not provide a remedy for
defects in a trustee’s foreclosure sale, the trustor can, in certain circumstances, bring an
equitable action to set aside a defective sale.

       In defining the scope of that equitable remedy, the Ryberg Court joined those
jurisdictions refusing “to adopt a rule that would set aside every sale that does not strictly
comply with the requirements of the trust deed or relevant statutes.” Id. at 553. Instead,
the Ryberg Court recognized three categories of defect in a trustee’s sale: “(1) those that
render the sale void, (2) those that render the sale voidable, and (3) those that are
inconsequential.” Id. Defects that void a sale are rare. Id. at 554. They generally occur
when the trustee had no power to conduct the sale (forgery, no default) or when the trustee
egregiously fails “to comply with fundamental procedural requirements while exercising
the power of sale.” Id. “When a sale is void,” neither legal nor equitable title passes—
even to a bona fide purchaser. Id.

       “[T]o establish a defect that renders the trustee’s sale voidable, the party seeking to
set aside the sale must show not only the defect, but also that the defect caused the party
prejudice,” such as by reducing the sales price or the number of bidders. Id. at 555, 558.
Absent such a showing, the defect does not justify setting the sale aside. Id. at 555. When
a sale is voidable, only legal title passes to a sale purchaser. Id. at 554. “An injured party
can have the sale set aside” unless legal title has passed to a bona fide purchaser. Id.; see
also Neb. Rev. Stat. § 76-1010(1) (permitting a trust deed to provide additional protections
to a bona fide purchaser for value).

       Here, U.S. Bank contends Anderson has not alleged any facts that would render the
sale void or voidable. According to U.S. Bank, any alleged violations of federal law are

                                                  5
  8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 6 of 11 - Page ID # 149




not grounds to unwind a judicial sale under Ryberg because they do not impact the validity
of the sale under the Act.

       Anderson sees things differently. Although he acknowledges that U.S. Bank raises
several issues regarding the Second Amended Complaint that are at least “debatable,”
Anderson rejects U.S. Bank’s contention that he failed to provide enough factual and legal
support to state a plausible claim.

       As Anderson sees it, he “sets forth at least two (2), recognizable claims, one
illustrated in paragraph 15 of the Second Amended Complaint, and another in paragraph
16.” Anderson asserts, “Paragraph 15 makes a claim for one or more violations of Federal
law; paragraph 16 sets out . . . a ‘Ryberg claim’, which is to say, a claim to set aside the
conduct of a non-judicial trustee’s sale.” Opining “there is scant else that can be said”
about his regulatory claim, Anderson maintains no further factual development is required
to provide U.S. Bank with “fair notice” of that claim.

       With respect to his purported Ryberg claim, Anderson admits that case does not
specifically address the situation here and provides little guidance on some of the key issues
he raises. He also admits there is “scant law” in support of his proposed extension of
Ryberg. Yet, Anderson states he “believes and submits that his claims in this action are,
indeed, of the sorts which are recognized under Ryberg.”

       In support, Anderson relies on Manard v. Williams, 952 S.W.2d 387 (Mo. Ct. App.
1997), which the Nebraska Supreme Court cited in Ryberg, in an effort to expand what he
sees as a long list of “the sorts of defects” that render a sale void or voidable and to convince
this Court to adopt a correspondingly broad definition of prejudice.              According to
Anderson, the lesson from Manard is that the defects that could render a sale void or
voidable “include what may at first seem relatively minor errors in the processes, which
have the effect or potential of causing some degree of confusion to the one being ousted.”



                                               6
  8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 7 of 11 - Page ID # 150




       As to prejudice, Anderson asserts “Manard recognizes what is likely the most
apparent prejudice, which is the prejudice occurring when redemption is impeded.”
Anderson would further expand that definition to cover any act that “impedes reinstatement
of a loan.”

       Based on his expansive interpretation of Ryberg and Manard, Anderson urges the
Court to conclude that the types of potential defects that render a sale void or voidable
under Ryberg are not limited to the Act or to the trustee’s power of sale. According to
Anderson, a far-greater number of contractual conditions and state statutory and federal
regulatory requirements are “conditions precedent” to foreclosure and must be observed
for the foreclosure to be effective. If any one of those conditions is not met, the sale is
invalid and must be set aside.

       Though neither party’s interpretation of Ryberg is perfect, U.S. Bank has the better
reading of that case. Anderson argues otherwise, but the Ryberg Court spoke in terms of
significant “defects in a trustee’s sale conducted under a power of sale in a trust deed, and
“egregious failure[s] to comply with fundamental procedural requirements while
exercising the power of sale,” not defects in general or those causing some confusion over
the course of a loan. Ryberg, 667 N.W.2d at 553-54. It discusses the reasoning in Manard
in the same way. Id. at 554 (citing Manard, 952 S.W.2d at 392, for the proposition that
“[a]n irregularity in the execution of a foreclosure sale must be substantial or result in a
probable unfairness to suffice as a reason for setting aside a voidable trustee's deed”)
(alteration in original)).

       What’s more, Anderson’s unduly expansive view of what constitutes a qualifying
“defect” is inconsistent with the Ryberg Court’s rejection of “a rule that would set aside
every sale that does not strictly comply with the requirements of the trust deed or relevant
statutes.” Id. at 553. Broadly construing every potentially related contractual, statutory,
and regulatory requirement as a “condition precedent” to an effective foreclosure, as
Anderson suggests, largely ignores Ryberg’s materiality and prejudice requirements and

                                             7
  8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 8 of 11 - Page ID # 151




would render non-judicial foreclosure “unworkable” as “a remedy for recovering collateral
that is quicker and less expensive than judicial foreclosure.” Id. As the Ryberg Court put
it, “[t]he resulting uncertainty and increased chance of litigation would deter bidders from
participating at sales and lead lenders to choose judicial foreclosure.” Id.

       The Court is not convinced the Nebraska Supreme Court would dramatically expand
the equitable remedy recognized in Ryberg in the way Anderson proposes. See Lindholm
v. BMW of N. Am., LLC, 862 F.3d 648, 651 (8th Cir. 2017) (“[W]here state courts have not
decided a particular substantive legal issue of relevance, [the Court] must try to predict
how the state’s highest court would do so and decide the case accordingly.”).

       That said, the bigger problem with the Second Amended Complaint is Anderson’s
failure to plead sufficient facts to support his claims, such as they are. “Rule 8 marks a
notable and generous departure from the hypertechnical, code-pleading regime of a prior
era, but it does not unlock the doors of discovery for a plaintiff armed with nothing more
than conclusions.” Iqbal, 556 U.S. at 678-79.

       For the most part, Anderson’s allegations consist of speculation, “labels and
conclusions,” and “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,
556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557). Such allegations do not “state a
claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

       C.     Leave to Amend
       In his brief in opposition, Anderson alternatively asks for leave to amend his Second
Amended Complaint should the Court find it does not give U.S. Bank fair notice of his
claims. Anderson’s passing mention in his brief of the possibility of leave to further amend
the Second Amended Complaint is not a proper motion to amend. See, e.g., Wolgin v.
Simon, 722 F.2d 389, 394 (8th Cir. 1983) (concluding that a request for leave to amend in
an opposition brief to a motion to dismiss should not “be construed as a motion for leave
to amend”). Under Federal Rule of Civil Procedure 7(b)(1), “[a] request for a court order

                                              8
 8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 9 of 11 - Page ID # 152




must be made by motion” and must “state with particularity the grounds for seeking the
order” and “the relief sought.” Under Nebraska Civil Rule 15.1(a),

      A party who moves for leave to amend a pleading . . . must file as an
      attachment to the motion an unsigned copy of the proposed amended
      pleading that clearly identifies the proposed amendments. Except as stated in
      these rules or court order, the proposed amended pleading must be a complete
      pleading that, if allowed to be filed, supersedes the original pleading in all
      respects; no part of the prior pleading may be incorporated into the proposed
      amended pleading by reference. The motion for leave to amend must
      (1) specifically state the proposed amendments and (2) state whether the
      motion is unopposed or opposed, after conferring with opposing parties.

Accord Glickert v. Loop Trolley Transp. Dev. Dist., 792 F.3d 876, 880 (8th Cir. 2015)
(“[T]o preserve the right to amend a complaint a party must submit a proposed amendment
along with its motion.” (quoting Wolgin, 722 F.2d at 395)).

      Because Anderson has neither filed a proper motion nor attached a proposed
amended complaint, his informal request for leave to amend is denied.

      D.     The Remaining Defendants
      The Court’s ruling on U.S. Bank’s motion to dismiss and the underlying
circumstances in this case cast serious doubt on the viability of any claims Anderson may
have intended to make against the remaining defendants. But given the gaps in the limited
record before the Court and the deficiencies in the Second Amended Complaint, the Court
will give Anderson an opportunity to address some lingering issues in this case.

             1.     John Doe
      Anderson names “John Doe” as a defendant in this case.              “It is generally
impermissible to name fictitious parties as defendants in federal court.” Perez v. Does 1-
10, 931 F.3d 641, 646 (8th Cir. 2019); see also Fed. R. Civ. P. 10(a) (“The title of the
complaint must name all the parties.”). A plaintiff may, however, be allowed to make a
claim “against a party whose name is unknown if the complaint makes allegations specific


                                            9
 8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 10 of 11 - Page ID # 153




enough to permit the identity of the party to be ascertained after reasonable discovery.” Id.
(quoting Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995)).

       Here, the only reference to Doe in the Second Amended Complaint is in the caption.
Anderson makes no effort to allege who Doe is, how he is connected to this case, what he
allegedly did, “or any other facts that would permit [him] to be noticed or identified through
discovery.” Id.

       In light of those pleading deficiencies, Anderson is hereby ordered to show cause
on or before July 29, 2020, why the Second Amended Complaint should not be dismissed
as to Doe.

              2.     Bank of the West
       As noted above, Bank of the West consented to removal of this case on March 25,
2020, but does not appear to have participated in this case after that. More precisely, Bank
of the West has not answered or otherwise responded to the Second Amended Complaint
or taken any other action in this matter.

       Under Nebraska Civil Rule 41.2, the Court may dismiss a case at any time if it is
“not being prosecuted with reasonable diligence.” Accord Link v. Wabash R. Co., 370 U.S.
626, 629 (1962) (“The authority of a federal trial court to dismiss a plaintiff’s action with
prejudice because of his failure to prosecute cannot seriously be doubted.”).

       In the four months that have passed since this case was removed, Anderson does not
appear to have taken any action to prosecute any claim he may make against Bank of the
West beyond naming it in the Second Amended Complaint. Given the analysis above and
the lack of activity in this case involving Bank of the West, Anderson is ordered to show
cause on or before July 29, 2020, why the Second Amended Complaint should not be
dismissed as to that defendant.

       Based on the foregoing,

                                             10
8:20-cv-00114-RFR-SMB Doc # 22 Filed: 07/22/20 Page 11 of 11 - Page ID # 154




    IT IS ORDERED:
    1.    Defendant U.S. Bank National Association’s Motion to Dismiss (Filing
          No. 14) is granted.
    2.    Plaintiff David R. Anderson’s Second Amended Complaint (Filing No. 9) is
          dismissed with prejudice as to U.S. Bank for failure to state a claim upon
          which relief may be granted.
    3.    Anderson’s informal and unsupported request for leave to amend is denied.
    4.    Anderson must show cause on or before July 29, 2020, why the Second
          Amended Complaint should not be dismissed as to defendants John Doe and
          Bank of the West for the reasons stated above.
    5.    Failure to timely respond to this Order could result in the dismissal of this
          case without further notice.

    Dated this 22nd day of July 2020.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge




                                        11
